Title: To James Madison from John Parker and James True Jr., [ca. 2] December 1816
From: Parker, John,True, James Jr.
To: Madison, James


        
          Frankfort. [post–2] Decr. 1816.
        
        We whose names are hereunto annexed, being representatives in the State Legislature from the Congressional District composed of the Counties of Fayette Woodford and Jessamine, recommend to your Consideration John T Mason Esqr for the Office of District Judge for the State of Kentucky.
        We do not hesitate to give our testimony in favour of Mr. Masons claims to this Office, and to say that his talents and integrity entitle him to the Confidence & patronage of the Government.
        And it is our decided Opinion that the Appointment of Mr. Mason will meet the warm and general approbation of the people of the Counties we respectively represent.
        
          Jno. ParkerJames True Jr
        
      